PER CURIAM.
*1008Anthony Rogers appeals from his conviction and sentence pursuant to a finding of violation of probation. Both parties agree that, because the trial court did not issue a written order of violation of probation stating the evidence and grounds for revocation, the case must be remanded with directions to render a written order of probation.
We therefore remand to the trial court solely to provide a written order of violation of probation that contains the evidence and grounds necessary to support revocation of Rogers' probation.
Remanded with instructions.